COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Athey and Callins
UNPUBLISHED



              SHAUN LEE CALDWELL
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0898-21-1                                         PER CURIAM
                                                                                 AUGUST 30, 2022
              COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                            Johnny E. Morrison, Judge

                               (W. McMillan Powers, Assistant Public Defender, on brief), for
                               appellant.

                               (Jason S. Miyares, Attorney General; Victoria Johnson, Assistant
                               Attorney General, on brief), for appellee.


                     Shaun Lee Caldwell appeals from the judgment of the Circuit Court of the City of

              Portsmouth (“trial court”) revoking his previously suspended sentences. Caldwell contends that

              the trial court abused its discretion by revoking his previously suspended sentences and imposing

              an active term of one year of incarceration conditioned upon his successful completion of two

              years’ supervised probation. After examining the briefs and record, the panel unanimously holds

              that oral argument is unnecessary because “the appeal is wholly without merit.” Code

              § 17.1-403(ii)(a); Rule 5A:27(a). We affirm the decision of the trial court.

                                                        I. BACKGROUND

                     In 2018, the trial court convicted Caldwell of attempted statutory burglary and possession

              of a Schedule I or II controlled substance under a written plea agreement. Consistent with the

              plea agreement, the trial court sentenced Caldwell to concurrent three-year sentences for each



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
charge, with one year and nine months suspended. The trial court conditioned the suspended

sentences on Caldwell’s successful completion of two years’ supervised probation. Caldwell’s

suspended sentences were revoked, and resuspended in part, in 2019. Caldwell returned to

supervised probation in October 2019.

       In June 2021, Caldwell’s probation officer reported that Caldwell had violated the terms

and conditions of his previously suspended sentences because he had failed to report for two

scheduled appointments and had absconded from supervision. The trial court issued a capias on

June 10, 2021, which was served on Caldwell that same day. By addendum filed in July 2021,

Caldwell’s probation officer reported that Caldwell also had incurred new convictions and had

additional pending charges.

       At the revocation hearing, Caldwell’s probation officer, Willie Scott, testified that

Caldwell began supervised probation on October 15, 2019. Scott confirmed that Caldwell had an

earlier probation violation in 2019. Scott assumed supervising Caldwell in April 2020, and on

June 30, 2020, Caldwell signed his conditions of probation, indicating that he understood what

was expected of him. Caldwell struggled with drug addiction, and Scott directed him to enter a

substance abuse treatment program. Scott testified that Caldwell was “doing great” when he

entered substance abuse treatment.

       In March 2021, however, Caldwell failed to report to his scheduled probation meetings.

Scott attempted to contact Caldwell at the telephone number Caldwell had provided, but it was

“no longer in service.” Scott contacted Caldwell’s mother, who informed Scott that Caldwell no

longer lived with her because she believed Caldwell was using drugs again. Scott mailed a letter

to Caldwell instructing him to report to probation; Caldwell failed to do so. Finally, Scott

contacted Caldwell’s place of employment, but the manager informed Scott that Caldwell was no

longer employed there. The last contact Scott had with Caldwell was on December 29, 2020.

                                               -2-
       In addition to absconding from supervision, Caldwell had received new convictions for

unauthorized possession of drug paraphernalia and contempt of court for failure to appear.

Caldwell also had incurred new charges for obtaining money by false pretenses, computer fraud

to obtain services, and entering or setting in motion a vehicle. The Commonwealth proffered

certified copies of the conviction orders for the paraphernalia and failure to appear convictions.

       Caldwell testified that he had lived with his mother for eight years but she “got tired of”

him, so he moved out of the residence. He stayed with his brother for thirty days, but after that

he was homeless. Caldwell admitted that he did not report to his probation officer in March,

acknowledging that his “priorities were not in order” because he was trying to obtain shelter.

       In February 2020, Caldwell lost his identification and health insurance cards and could

not continue substance abuse treatment without them. He was working to obtain replacement

cards when he was incarcerated. Caldwell testified that it did not “cross [his] mind” to seek his

probation officer’s help to obtain replacement cards. Caldwell acknowledged that he did not

report for his March appointment with Scott but stated he was focused on securing a place to stay

at the time. He confirmed that he now understood he needed to report and comply with

probation. In addition to obtaining his replacement cards, Caldwell also planned to complete

substance abuse treatment upon his release from incarceration.

       The Commonwealth argued that Caldwell “clearly [had] absconded” from court-ordered

supervision. Recognizing that Caldwell initially complied with probation and received the

substance abuse treatment that was offered to him, however, the Commonwealth submitted the

question of a proper sentence to the trial court.

       Caldwell argued that he initially did well on probation but “hit a rough patch” because he

was homeless and had lost his identification and medical cards, which hindered his ability to

continue substance abuse treatment. Caldwell asserted that he had been “open and honest” when

                                                    -3-
he provided an explanation for his failures while on probation. Caldwell now understood what

he needed to do upon his release from incarceration. He asked the trial court to deviate below

the “excessive” sentencing guideline recommendation. 1

       The trial court found that Caldwell had violated the terms and conditions of his previously

suspended sentences and revoked Caldwell’s previously suspended sentences. The trial court

resuspended all but one year. Caldwell appealed.

                                            II. ANALYSIS

       Caldwell contends that the trial court abused its discretion when it imposed an active

one-year sentence. He argues that the trial court failed to consider his mitigating evidence and,

instead, imposed a sentence that was “more than what was necessary” to punish him. The record

does not support Caldwell’s argument.

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). Moreover, under the revocation

statute in effect when this revocation proceeding began, once the trial court found that Caldwell had

violated the terms of the suspension, it was obligated to revoke the suspended sentences and they

were in “full force and effect.” Code § 19.2-306(C)(ii) (Cum. Supp. 2020).2 The trial court was




       1
         The discretionary sentencing revocation report recommended a sentencing range of one
year incarceration to one year and six months’ incarceration.
       2
         Although Code § 19.2-306(C) was amended effective July 1, 2021, Caldwell does not
argue that the statutory amendment applied in his case and this Court recently held that it did not
apply when, as here, the probation violations occurred before the effective date of the
amendment. See Green v. Commonwealth, 74 Va. App. 69, 84 & n.4 (2022). Moreover, even
under the new statutory framework, the trial court has discretion to impose the balance of a
previously suspended sentence when a probationer commits a new offense during the suspension
period. See 2021 Va. Acts Sp. Sess. I, ch. 538; Code § 19.2-306.1(B).
                                               -4-
permitted—but not required—to resuspend all or part of the sentence. Id.; Alsberry v.

Commonwealth, 39 Va. App. 314, 320 (2002).

        The record establishes that the trial court had sufficient cause to revoke Caldwell’s

suspended sentences. Indeed, Caldwell challenges only the sentence the trial court imposed,

arguing that the trial court failed to afford sufficient weight to his mitigating evidence. He

emphasizes that he was homeless and “without the proper focus” to obtain “the identification

information he needed to gain services that could assist him.” Caldwell also stresses that he had

been “doing great” on probation and cooperating with his substance abuse treatment until he

became homeless and failed to report to his scheduled probation meetings. Caldwell asserts that

the trial court erred when it imposed an active sentence because he was now able to “focus on the

importance of getting his identification cards and a stable residence.” We disagree.

        It was within the trial court’s purview to weigh any mitigating factors Caldwell presented,

including his homelessness, lost documentation, and expressed desire to continue substance

abuse treatment. See Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). The evidence also

demonstrated, however, that Caldwell suffered new convictions during the suspension period and

had failed to cooperate with probation.

        “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). Caldwell’s disregard of the terms of his suspended sentences supports a finding that he was

not amenable to rehabilitation. “When coupled with a suspended sentence, probation represents ‘an

act of grace on the part of the Commonwealth to one who has been convicted and sentenced to a

term of confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010) (quoting Price v.




                                                 -5-
Commonwealth, 51 Va. App. 443, 448 (2008)). Caldwell’s lapse into further criminal behavior

demonstrated that he failed to take advantage of the grace extended to him.

                                         III. CONCLUSION

       Having reviewed the record, we hold that the sentence the trial court imposed represents

a proper exercise of discretion. Accordingly, we affirm the trial court’s judgment.

                                                                                       Affirmed.




                                                -6-